Citation Nr: 1029354	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-06 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.  

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to March 1954.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran was scheduled to appear at the Des Moines RO to have 
a personal hearing before a decision review officer (DRO).  
However, in March 2008 the Veteran, through his representative, 
withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) 
(2009).

The Board notes that evidence has been associated with the 
Veteran's claims folder accompanied by a waiver of local 
consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2009).  

The issue of entitlement to service connection for a 
traumatic brain injury has been raised by the record in a 
June 2007 statement, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed September 2006 rating decision denied service 
connection for a seizure disorder.

2.  The evidence received since the September 2006 rating 
decision, by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for a seizure 
disorder.

3.  The Veteran has been shown to currently have a seizure 
disorder that is related to his military service.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which most recently 
denied entitlement to service connection for a seizure disorder, 
is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2009).

2.  The evidence received subsequent to the September 2006 rating 
decision is new and material, and the claim for service 
connection for a seizure disorder is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving the benefit of the doubt in the Veteran's favor, 
the evidence is at least in equipoise as to whether a seizure 
disorder was incurred in active service. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a seizure 
disorder.  Implicit in his claim is the contention that new and 
material evidence which is sufficient to reopen the previously-
denied claim has been received.

Although the RO reopened the Veteran's claim in the January 2008 
statement of the case (SOC), the question of whether new and 
material evidence has been received is one that must be addressed 
by the Board, notwithstanding a decision favorable to the Veteran 
that may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].  

The Board will first discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in January 2007.  This letter appears to 
be adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letters in light of the fact that 
the Board is granting the claims.  Any potential error on the 
part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.

The Board further notes that the Veteran received proper notice 
as to degree of disability and effective date in the above-
referenced January 2007 VCAA letter, as required by the decision 
of the United States Court of Appeals for Veterans Claims (the 
Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is reopening the Veteran's claim 
and granting the service connection claim.  It is not the Board's 
responsibility to assign a disability rating or an effective date 
in the first instance.  The RO will be responsible for addressing 
any notice defect with respect to the assignment of an initial 
disability rating and/or effective date when effectuating the 
award, and the Board is confident that the Veteran will be 
afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits 
as to the issue on appeal.

Analysis

Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including epilepsies, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003); see 
also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The 
Court has held, however, that this presumption attaches only 
where there has been an entrance examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, 
VA's General Counsel noted that "[u]nder the language of [38 
U.S.C. § 1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service."

Cases in which the condition is noted on entrance are, however, 
still governed by the presumption of aggravation contained in 38 
U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 
1111 where the complained of condition was not noted on entrance 
into service).  This statute provides that a pre-existing injury 
or disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation is characterized by an increase in the severity of a 
disability during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows that 
the increase is due to the natural progress of the disease. 
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the claim.  
See    66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
Veteran's claim to reopen was initiated in November 2006, the 
claim will be adjudicated by applying the revised section 3.156, 
discussed immediately below.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim. There must be new and material evidence as to each and 
every aspect of the claim which was lacking at the time of the 
last final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
Veteran in the development of his claim has been fulfilled.  See 
38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet App. 321, 328 (1999).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible of consists of 
statements which are beyond the competence of the person making 
them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  




Claim to Reopen

As discussed above, before the Board can evaluate the merits of a 
previously denied claim, it must first determine whether the 
Veteran has submitted new and material evidence with respect to 
that claim after the last final denial.  In this case, the last 
final denial is the unappealed September 2006 rating decision.

At the time of the September 2006 rating decision, the pertinent 
evidence of record included the Veteran's service treatment 
records as well as VA and private medical records.

The Veteran's service treatment records dated in October 1952 
indicate that the Veteran suffered a concussion from falling 
while performing chin-up exercises during military training.  At 
that time, the Veteran stated that he was knocked unconscious 
when he was five or six years old.  An X-ray report revealed an 
impression of carotid sinus synope and "rule out" petit mal.  A 
physical examination was essentially normal, a neurological 
examination was negative, and there was no evidence of a 
fracture.  The Veteran was diagnosed with a mild cerebral 
concussion, and recommended for observation for cranial injury.     

A private treatment record from A.P.S., M.D. dated in August 1974 
that the Veteran had signs and symptoms of epileptic seizures, 
and he was referred to the VA hospital for a final diagnosis.  
Further, a VA treatment record dated in August 1974 indicated 
that the Veteran passed out while working in his field, and when 
brought to the hospital was unconscious for 20 to 30 minutes.  
The Veteran stated that in addition to his in-service episode of 
unconsciousness, he also passed out in June 1966 while working in 
his garden, which at that time was questionably diagnosed as a 
heat stroke.  Although a physical examination was essentially 
normal, an electroencephalogram (EEG) showed questionable left 
anterior epileptic focus and an abnormal response to intermittent 
stimulation.  The Veteran was diagnosed with a seizure disorder, 
and prescribed medication, follow-up treatment, and re-evaluation 
at his discretion.       
  
In a November 1974 rating decision, the RO denied the Veteran 
service connection for a seizure disorder, to include head and 
shoulder injuries.  The RO stated that with the lack of 
continuity between the Veteran's single in-service incident and 
the episode in 1966, service connection must be disallowed.

In a January 1999 rating decision, the RO denied the Veteran 
service connection for a seizure disorder.  The RO stated that 
"[t]he evidence that was received in support of the [V]eteran's 
claim did not provide any link between the injury in service and 
seizures in 1974 ... Also needed, however, would be medical 
evidence which would link the [V]eteran's seizure disorder 
diagnosed following discharge to an incident or injury in 
service."

VA and private treatment records dated through 2005 documented 
diagnoses and treatment for a seizure disorder and the Veteran's 
continued use of medication for treatment.  

In September 2006, the RO denied the Veteran service connection 
for a seizure disorder.  In rendering its decision, the RO 
indicated that "the evidence continues to fail to show that your 
seizure disorder with episodes of unconsciousness was incurred or 
aggravated by military service, or is related to the head injury 
you suffered in service."  

The Veteran was informed of the September 2006 rating decision by 
letter from the RO dated in September 2006.  He did not appeal.

In November 2006, the Veteran requested that his claim be 
reopened.  After the RO determined that new and material evidence 
had not been submitted to reopen the Veteran's claim, this appeal 
followed.  The Board notes, however, that the RO reopened and 
denied the Veteran's claim on the merits in the January 2008 SOC.  
The evidence added to the record since the September 2006 rating 
decision consists of the Veteran's statements, private treatment 
records dated from August 1989 through June 2010, VA treatment 
records dated from November 2006 through May 2007, and a VA 
examination dated in December 2007.  This evidence will be 
analyzed below.

The RO denied the Veteran's claim in 2006 because the evidence 
did not indicate a relationship between the Veteran's diagnosed 
seizure disorder and his in-service injury.  The unappealed 
September 2006 rating decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  As explained above, the 
Veteran's claim for service connection may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted [i.e., after September 2006] evidence bears directly 
and substantially upon the specific matter under consideration.  

In reviewing the evidence added to the claims folder since the 
September 2006 denial, the Board finds that additional evidence 
has been submitted which is sufficient to reopen the Veteran's 
claim, specifically evidence demonstrating a relationship between 
the Veteran's seizure disorder and his in-service injury.  

In particular, R.C., M.D., noted in a November 2006 VA treatment 
record that the Veteran's in-service head trauma increased his 
risk for developing a seizure disorder.  Further, S.D., M.D., 
reported in a May 2007 treatment record that "[t]he [V]eteran 
has a seizure disorder, by history this appears most likely due 
to the head injury that he had in the service."  Finally, 
A.M.G., M.D., concluded in a June 2010 opinion that "it is at 
least as likely as not that the head injuries/traumatic brain 
injuries that occurred during service increased the risk of 
seizures and the subsequent syncopal episodes were actual 
manifestation of seizure disorder." 

In short, the additionally submitted evidence showing a 
relationship of the Veteran's current seizure disorder to his in-
service head trauma serves to fulfill the crucial, but heretofore 
missing, element of medical nexus.  As such, this evidence is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  Accordingly, the Board concludes that 
new and material evidence pertaining to the existence of a 
relationship of a seizure disorder to military service has been 
submitted.  The Veteran's claim for entitlement to service 
connection for a seizure disorder is reopened.

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before doing 
so, however, the Board must consider certain procedural concerns.  
The first concern centers on the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The second concern involves the statutory duty 
to assist, which comes into play at this juncture.  The third 
concern is the standard of review which the Board must employ in 
de novo decisions.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
when the Board addresses a question that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument and an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities.

Because the Board is granting the Veteran's claim, there is no 
prejudice to the Veteran in the Board's consideration of his 
claim on the merits.  

Claim for Service Connection

The Board notes that the Veteran indicated to a service treatment 
physician in October 1952 that he sustained a concussion when he 
was five or six years old.  The Veteran's in-service report of 
this concussion has been documented in multiple postservice 
treatment records, to include the December 2007 VA examination.  

To the extent that there is a question as to whether the Veteran 
had a preexisting seizure disorder that was aggravated by his 
military service, the Board notes that no seizure disorder was 
noted on the Veteran's February 1952 service entrance examination 
and thus the presumption of soundness applies.  This presumption 
cannot be rebutted unless there is clear and unmistakable 
evidence that the seizure disorder pre-existed and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The Board acknowledges that the record contains conflicting 
reports about the presence of a head injury prior to service.  
However, even if the Veteran were to have sustained a head injury 
as a child, there is no competent medical evidence of a chronic 
seizure disorder which pre-existed the Veteran's period of active 
military duty.  On the contrary, the Veteran's service treatment 
records do not document the presence of a seizure disorder or 
symptoms that may be attributable thereto prior to Veteran's in-
service concussion.  Accordingly, the Board finds that there is 
not clear and unmistakable evidence that the Veteran's seizure 
disorder pre-existed service.  See VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004). The presumption of soundness upon enlistment has therefore 
not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009); see also Bagby v. Derwinski, 1 Vet. App. 225, 
227.

The Veteran is claiming entitlement to service connection for a 
seizure disorder, which he contends is due to his military 
service.  See, e.g., the Veteran's Informal Hearing Presentation 
(IHP) dated in June 2010.  As to Hickson element (1), the medical 
evidence of record indicates several diagnoses of a seizure 
disorder.  See, e.g., the December 2007 VA examination report.  
Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran's service 
treatment records document that in October 1952, the Veteran 
suffered a concussion from falling while performing chin-up 
exercises during military training.  An X-ray report revealed an 
impression of carotid sinus syncope and "rule out" petit mal.  
A physical examination was essentially normal, a neurological 
examination was negative, and there was no evidence of a 
fracture.  However, the Veteran was diagnosed with a mild 
cerebral concussion, and recommended for observation for cranial 
injury.  Therefore, the Veteran's service treatment records 
indicate evidence of in-service head trauma and subsequent 
diagnosis of a mild concussion.  As such, Hickson element (2) is 
met.

Turning to element (3), medical nexus, the record contains 
conflicting medical opinions which address the issue of medical 
nexus.

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court 
has held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

There are multiple medical opinions of record which relate the 
Veteran's current seizure disorder to his in-service head trauma.  
Specifically, Dr. R.C. reported in a November 2006 treatment 
record that, based on the Veteran's in-service head trauma and 
history of postservice seizures, the in-service head trauma 
increased his risk of developing a seizure disorder.  Further, 
Dr. S.D. concluded in a May 2007 private treatment report that, 
"[the Veteran] has a seizure disorder, by history this appears 
most likely due to the head injury that he had in the service."

Additionally, in a June 2010 private opinion, Dr. A.M.G. reported 
that "it is at least as likely as not that the head 
injuries/traumatic brain injuries that occurred during service 
increased the risk of seizures and the subsequent syncopal 
episodes were actual manifestation of seizure disorder."  Her 
rationale was based on a review of the Veteran's claims folder 
and pertinent medical records.  She specifically discussed the 
chronology of the Veteran's in-service syncopal episode and 
subsequent losses of consciousness in 1966 and 1974, to include 
the determination by the neurology consult that the blackout 
episode in 1974 could be considered a seizure disorder.  She 
further addressed the Veteran's treatment for syncopal episodes 
in 1997, 1998, and 2005, as well as June 2005 EEG findings which 
were consistent with diffuse dysfunction and seizure tendency of 
focal origin.  

Dr. A.M.G. also cited an article from Clinical Neurology and 
Neurosurgery which stated that posttraumatic epilepsy is a 
recurrent seizure disorder secondary to brain injury following 
head trauma, and that it can appear several years after the head 
injury.  Moreover, she noted a report from the Journal of 
Immigrant Health that stated the relative risk of developing 
posttraumatic seizures is increased by about 50% after a single 
head injury involving a brief loss of consciousness.  She also 
cited a study on brain injuries which revealed that patients 
developed multiple, partial seizure-like symptoms after 
sustaining relatively "minor" closed head trauma.  Pertinently, 
the symptoms of these head-injured patients did not tend to occur 
in stereotyped sequences.  Further, recent findings from animal 
research subclinical electrophysiological dysfunction may produce 
partial seizure-like symptoms and associated neurobehavioral 
dysfunction as longer-term sequelae of traumatic brain injury.  

Dr. A.M.G. reasoned that the medical literature discussed above 
indicated that even mild to moderate injuries such as that which 
the Veteran sustained in service can result in seizures and can 
develop many years after the initial trauma.  She further stated 
that it was difficult to ascertain whether the Veteran's in-
service and subsequent syncopal episodes were actually seizure 
activity due to the lack of an EEG being performed at those 
times.  However, she reported that because a seizure disorder was 
identified in 1974 after an EEG was conducted, and based on her 
medical research, it was at least as likely as not that the 
Veteran's in-service head trauma increased the risk of seizures.      

In contrast to the above opinions, the December 2007 VA examiner 
reported that the Veteran's seizure disorder is "less likely 
than not related to the mild brain concussion as documented in 
the available service medical records."  His rationale was based 
on a review of the Veteran's claims folder and the Veteran's 
pertinent medical records as well as an examination of the 
Veteran.  Although the VA examiner also cited multiple research 
studies detailing the onset of posttraumatic epilepsy after 
sustaining a traumatic brain injury, it appears that he only 
relied on a clinical neurological study from the New England 
Journal of Medicine conducted in 1998 in providing a rationale 
for his conclusion.  Specifically, the clinical study 
demonstrated that patients with mild traumatic brain injury 
remain at risk for posttraumatic epilepsy for about five years; 
moderate traumatic brain injury for 10 years; and severe 
traumatic brain injury for 20 years or more.  As such, because 
the VA examiner indicated that the Veteran sustained a mild brain 
concussion during service, and the first objectively documented 
incident of seizure activity after military service was in August 
1974 (21 years and 10 months after the in-service injury), he 
concluded that the Veteran's current seizure disorder was less 
likely as not related to the in-service concussion.  

Both the opinion of Dr. A.M.G. and the opinion of the VA examiner 
appear to have been based upon a thorough review of the record 
and thoughtful analysis of the Veteran's entire history and 
medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].

Given both positive and negative nexus opinions of seemingly 
equal probative value, the Board finds that the evidence of 
record is in equipoise as to the matter of whether the Veteran's 
current seizure disorder is related to his military service.  The 
benefit of the doubt rule is therefore for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  As 
such, element (3), and thereby all three elements, has been 
satisfied.   

In conclusion, for reasons and bases expressed above, the benefit 
sought on appeal, entitlement to service connection for a seizure 
disorder, is granted.


ORDER

The claim for service connection for a seizure disorder is 
reopened.

Entitlement to service connection for a seizure disorder is 
granted.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


